                               Case 19-10556       Doc 10      Filed 01/28/19      Page 1 of 13



                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF MARYLAND
                                                  GREENBELT DIVISION
                 In re:
                 MITCHEL LOUIS HARVEY,                                            CHAPTER 13
                                   DEBTOR.                                        CASE NO. 19-10556


                 CARVANA, LLC,
                            MOVANT,
                 vs.
                 MITCHEL LOUIS HARVEY
                 and TIMOTHY P. BRANIGAN, TRUSTEE,
                                   RESPONDENTS.
                                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

                          Carvana, LLC (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §362, for relief
                 from the automatic stay with respect to a 2017 Infiniti Q70 2WD V6 VIN xxxxxxxxxxxxx1008
                 (the “Property”), for all purposes allowed by the Retail Installment Contract and Security
                 Agreement and applicable law. In further support of this Motion, Movant respectfully states:
                          1.       A petition under Chapter 13 of the United States Bankruptcy Code was filed with
                 respect to the Debtor on January 15, 2019.
                          2.       A hearing to consider confirmation of the Chapter 13 Plan of the Debtor is
                 scheduled for April 16, 2019.
                          3.       Upon information and belief, the Movant has a validly perfected security interest in
                 a 2017 Infiniti Q70 2WD V6 VIN xxxxxxxxxxxxx1008, pursuant to a valid Retail Installment
                 Contract and Security Agreement dated November 20, 2018.            A copy of the Retail Installment
                 Contract and Security Agreement and a copy of the evidence of the Maryland Notice of Security
                 Interest Filing establishing Movant’s security interest are attached hereto as Exhibit A.
                          4.       Bridgecrest Credit Company, LLC is servicing agent for the Movant.
                          5.       As of January 22, 2019, the unpaid principal balance due is $19,905.00 and the
                 approximate outstanding amount of the Obligations less any partial payments or suspense
                 balance is $20,709.12.




File No. 68170
             Case 19-10556           Doc 10      Filed 01/28/19       Page 2 of 13



        6.           The following chart sets forth the number and amount of post-petition payments
due pursuant to the terms of the Retail Installment Contract and Security Agreement as of
January 22, 2019:
  Number of              From             To              Monthly Payment               Total Payments
  Payments                                                Amount
  1                      01/20/2019       01/20/2019      $500.00                       $500.00
  Less post-petition partial payments (suspense balance):                               ($0.00)
                                              Total Post-Petition Payments:             $500.00

        7.           As of January 22, 2019, the total post-petition arrearage/delinquency is $500.00,
consisting of (i) the foregoing total of post-petition payments in the amount of $500.00, plus (ii)
the following fees:
        Fee Description                                            Amount
        N/A                                                        $0.00

        8.           In addition to the other amounts due to Movant reflected in this Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $631.00 in legal fees and costs.
        9.           A post-petition payment history is attached hereto as Exhibit 1.
        10.          The estimated value of the Property is $27,425.00. The basis for such valuation
is: NADA, a copy of which is attached hereto as Exhibit B.
        11.          Cause exists for relief from the automatic stay for the following reasons:
                i.           Movant’s interest in the Property is not adequately protected.
        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
stay and granting the following:
        1.           Relief from the stay for all purposes allowed by applicable law and the Retail
Installment Contract and Security Agreement to enforce its remedies to obtain possession of the
Property and any and all other collateral pledged under the Retail Installment Contract and
Security Agreement.
             Case 19-10556      Doc 10      Filed 01/28/19      Page 3 of 13



        2.       That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
        3.       For such other relief as the Court deems proper.


        Dated: January 28, 2019

                                                CARVANA, LLC


                                                By: /s/Randa S Azzam
                                                Randa S. Azzam, Esquire, Bar No. 22474
                                                John E. Driscoll, Esquire, Bar No. 17161
                                                Michael T. Freeman, Esquire, Bar No. 19131
                                                Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                                Samuel I. White, P.C.
                                                611 Rockville Pike
                                                Suite 100
                                                Rockville, MD 20852
                                                Tel: (301) 804-3400
                                                Fax: (301) 838-1954
                                                RAzzam@siwpc.com

                                  CERTIFICATE OF SERVICE

        I certify that on January 28, 2019, the foregoing Motion was served via CM/ECF on
Timothy P. Branigan, Trustee, at the email address registered with the Court, and that a true copy
was mailed via first class mail, postage prepaid, to Mitchel Louis Harvey, Pro Se Debtor, 3310 N.
Leisure World Blvd, #520, Silver Spring, MD 20906.

                                                /s/Randa S Azzam
                                                Randa S. Azzam, Esquire
                                                Samuel I. White, P. C.
           Case 19-10556         Doc 10      Filed 01/28/19      Page 4 of 13




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVISION
In re:
MITCHEL LOUIS HARVEY,                                            CHAPTER 13
                DEBTOR.                                          CASE NO. 19-10556

CARVANA, LLC,
                MOVANT,
vs.
MITCHEL LOUIS HARVEY
and TIMOTHY P. BRANIGAN, TRUSTEE,
                RESPONDENTS.

          NOTICE OF MOTION AND OPPORTUNITY TO OBJECT TO MOTION
         FOR RELIEF FROM THE AUTOMATIC STAY AND HEARING THEREON
         Carvana, LLC (“Movant”), has filed papers with the court seeking relief from the
automatic stay of 11 U.S.C. §362(a) to enable it to proceed to enforce its remedies pursuant to its
Retail Installment Contract and Security Agreement referencing the subject property known as
2017 Infiniti Q70 2WD V6 VIN xxxxxxxxxxxxx1008. Your rights may be affected. You should
read these papers carefully and discuss them with your lawyer, if you have one in this bankruptcy
case. (If you do not have a lawyer, you may wish to consult one.).

        If you do not want the court to grant the motion for relief from the stay, or if you want the
court to consider your views on the motion, then by February 11, 2019 (parties served by mail
may add three (3) additional days to the response deadline) you or your lawyer must file a written
response with the Clerk of the Bankruptcy Court explaining your position and mail a copy to:

                Randa S. Azzam                             Timothy P. Branigan
                611 Rockville Pike                         9891 Broken Land Parkway
                Suite 100                                  Suite 301
                Rockville, MD 20852                        Columbia, MD 21046

           If you mail a copy rather than deliver your response to the Clerk of the Bankruptcy Court
for filing, you must mail it early enough so that the Court will receive it by the date stated above.

       The hearing is scheduled for February 25, 2019 at 10:00 AM, in the United States
Bankruptcy Court for the District of Maryland, 6500 Cherrywood Lane Suite 300, Greenbelt, MD
20770, Courtroom 3-E.
          Case 19-10556         Doc 10      Filed 01/28/19      Page 5 of 13




IF YOU OR YOUR LAWYER DO NOT TAKE THESE STEPS BY THE DEADLINE, THE COURT
MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION AND
MAY GRANT OR OTHERWISE DISPOSE OF THE MOTION BEFORE THE SCHEDULED
HEARING DATE.


DATE SERVED: January 28, 2019

                                                By: /s/Randa S Azzam
                                                Randa S. Azzam, Esquire, Bar No. 22474
                                                John E. Driscoll, Esquire, Bar No. 17161
                                                Michael T. Freeman, Esquire, Bar No. 19131
                                                Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                                Samuel I. White, P.C.
                                                611 Rockville Pike
                                                Suite 100
                                                Rockville, MD 20852
                                                Tel: (301) 804-3400
                                                Fax: (301) 838-1954
                                                RAzzam@siwpc.com




                                  CERTIFICATE OF SERVICE

        I certify that on January 28, 2019, the foregoing Notice of Motion was served via CM/ECF
on Timothy P. Branigan, Trustee, at the email address registered with the Court, and that a true
copy was mailed via first class mail, postage prepaid, to Mitchel Louis Harvey, Pro Se Debtor, 3310
N. Leisure World Blvd, #520, Silver Spring, MD 20906.

                                                /s/Randa S Azzam
                                                Randa S. Azzam, Esquire
                                                Samuel I. White, P. C.
Case 19-10556   Doc 10   Filed 01/28/19   Page 6 of 13
Case 19-10556   Doc 10   Filed 01/28/19   Page 7 of 13
Case 19-10556   Doc 10   Filed 01/28/19   Page 8 of 13
Case 19-10556   Doc 10   Filed 01/28/19   Page 9 of 13
Case 19-10556   Doc 10   Filed 01/28/19   Page 10 of 13
Case 19-10556   Doc 10   Filed 01/28/19   Page 11 of 13
Case 19-10556   Doc 10   Filed 01/28/19   Page 12 of 13
Case 19-10556   Doc 10   Filed 01/28/19   Page 13 of 13
